 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9    MICHELLE C. GABLE,
                                                             No. 3:18-cv-05266-RBL-TLF
10                                    Plaintiff,
              v.                                             ORDER DENYING PLAINTIFF’S
11                                                           MOTION FOR LEAVE TO FILE AN
12    WASHINGTON CORRECTIONS CENTER                          AMENDED COMPLAINT
      FOR WOMEN, et al,
13
                                      Defendants.
14
             This matter comes before the Court on plaintiff’s motion for leave to file an amended
15

16   complaint. Dkt. 46. Having considered the motion, the Court finds it should be denied.

17           Although “a motion to amend should be freely granted when justice requires, . . . [t]he

18   decision to grant such a motion . . . is entrusted to the discretion of the trial court.” Barrett v.
19
     Indep. Order of Foresters, 625 F.2d 73, 75 (5th Cir. 1980); Federal Rule of Civil Procedure
20
     (“FRCP”) 15(a)(2).
21
             Plaintiff states she seeks leave to file an amended complaint, “adding the medical and
22
     other supporting documentation that was not available” when she filed her complaint. Dkt. 46,
23

24   p. 1. Plaintiff has attached a number of exhibits containing medical and mental health treatment

25   records and documentation, and certain other records and documents, but has not submitted a
26   proposed amended complaint. Id. at pp. 2-63. The United States District Court for the Western


     ORDER - 1
 1   District of Washington Local Civil Rule (LCR) 15 requires a copy of the proposed amended

 2   pleading to be attached as an exhibit.
 3          Because plaintiff did not attach a copy of the proposed amended complaint, her motion
 4
     is deficient. Plaintiff’s motion for leave to file an amended complaint (Dkt. 46) is DENIED.
 5
            DATED this 5th day of November, 2018.
 6

 7

 8

 9                                                       A
                                                         Theresa L. Fricke
10
                                                         United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
